DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 21 and 35 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Flaherty et al. (USPGPub 2003/0073952).
Re Claim 21, Flaherty discloses a reservoir (30, 40) (Flaherty Fig. 25) comprising: a rigid body (252, 254) (as seen in Flaherty Figs. 18a and 18b) having a rim (431) (Flaherty Annotated Fig. 18a below) that extends around a depression (426) in the rigid body (252, 254); a flexible membrane (430) attached to the rigid body (252, 254) at the rim (431) (Flaherty Annotated Fig. 18a below and Figs. 18a-18b — with the membrane removed to show detail) so as to define between the rigid body (252, 254) and the flexible membrane (430) a reservoir space (fluid retained in space of passageway 250, pulse chamber 426 and reservoir 30) having a volume to hold a fluid, portions of the flexible membrane (430) being movable relative to the rigid body (252, 254) to reduce the volume of the reservoir space (Flaherty ¶ 0103-0104); and a port (850) (as seen in Flaherty Fig. 30a) having a flow path (802, 854) in communication with the reservoir space and one external access opening (858), the port (850) extending away from the rigid body (252, 254) and having a neck portion surfaces surrounding flow path 802 and 854) surrounding the flow path (802, 854) (Flaherty ¶ 0123-0124); wherein the reservoir (30, 40) is adapted to hold the fluid in the reservoir space in a non-pressurized filled state (wherein the embodiment of Figs.18a and 18b is similar to that of Figs. 17a and 17b which is configured for use with a non- pressurized fluid - as described in Flaherty ¶ 0098 and 0102) and the flexible membrane (430) deforms inwardly toward the rigid body (252, 254) as fluid is pumped from the reservoir (30, 40) (Flaherty Fig. 18b - wherein the act of actuator 432 compressing diaphragm 430 inwardly causes fluid to exit; ¶ 0098 - “dispenser 400 […] is designed to act as a pump”). 

    PNG
    media_image1.png
    224
    501
    media_image1.png
    Greyscale

Re Claim 35, Flaherty discloses a reservoir (30, 40) (Flaherty Fig. 25) comprising: a rigid body (252, 254) having a rim (431) (Flaherty Annotated Fig. 18a above) that extends around a depression (426) in the rigid body (252, 254), the depression (426) being formed by a curved surface that extends inwardly from the rim (431) (as seen in Flaherty Figs. 18a and 18b); a flexible membrane (430) attached in a fluid tight manner to the rigid body (252, 254) at the rim (431) (Flaherty Annotated Fig. 18a below and Figs. 18a-18b) so as to define between the rigid body (252, 254) and the flexible membrane (430) a space having a volume to hold a fluid (fluid retained in space of passageway 250, pulse chamber 426 and reservoir 30), a portion of the flexible membrane (430) being movable relative to the rigid body (252, 254) to reduce the volume of the space (Flaherty ¶ 0103-0104); and a port protrusion (850) on the rigid body (252, 254) and arranged to create a flow channel (802, 854) to the space for transferring of fluid, the port protrusion (850) having a neck portion (surfaces surrounding flow path 802 and 854) and at least one tapered surface (transition from 858 to 854), there being a single external access opening (858) in the port protrusion (850) (as seen in Flaherty Figs. 18a and 18b); wherein the reservoir (30, 40) is adapted to hold the fluid in the space in an unpressurized state (wherein the embodiment of Figs. 18a and 18b is similar to that of Figs. 17a and 17b which is configured for use with a non-pressurized fluid - as described in Flaherty ¶ 0098 and 0102) and the flexible membrane (430) deforms inwardly toward the rigid body (252, 254) as fluid is pumped from the reservoir (30, 40) (Flaherty Fig. 18b - wherein the act of actuator 432 compressing diaphragm 430 inwardly causes fluid to exit; ¶ 0098 - “dispenser 400 […] is designed to act as a pump”).

Claim Rejections - 35 USC § 103
Where it is determined that prior art Flaherty does not disclose a rim at 431, depicted in Flaherty Annotated Fig. 18a above, the following 103 obviousness type rejection is applicable.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-29 and 32-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Flaherty et al. (USPGPub 2003/0073952) in view of Pittaway et al. (USPGPub 2005/0034726).
Re Claim 21, Flaherty discloses a reservoir (30, 40) (Flaherty Fig. 25) comprising: a rigid body (252, 254) (as seen in Flaherty Figs. 18a and 18b) having an attachment surface (portion of 430 connected directly to surface 254) that extends around a depression (426) in the rigid body (252, 254); a flexible membrane (430) attached to the rigid body (252, 254) at the attachment surface so as to define between the rigid body (252, 254) and the flexible membrane (430) a reservoir space (fluid retained in space of passageway 250, pulse chamber 426 and reservoir 30) having a volume to hold a fluid, portions of the flexible membrane (430) being movable relative to the rigid body (252, 254) to reduce the volume of the reservoir space (Flaherty ¶ 0103-0104); and a port (850) (as seen in Flaherty Fig. 30a) having a flow path (802, 854) in communication with the reservoir space and one external access opening (858), the port (850) extending away from the rigid body (252, 254) and having a neck portion surfaces surrounding flow path 802 and 854) surrounding the flow path (802, 854) (Flaherty ¶ 0123-0124); wherein the reservoir (30, 40) is adapted to hold the fluid in the reservoir space in a non-pressurized filled state (wherein the embodiment of Figs. 18a and 18b is similar to that of Figs. 17a and 17b which is configured for use with a non- pressurized fluid - as described in Flaherty ¶ 0098 and 0102) and the flexible membrane (430) deforms inwardly toward the rigid body (252, 254) as fluid is pumped from the reservoir (30, 40) (Flaherty Fig. 18b - wherein the act of actuator 432 compressing diaphragm 430 inwardly causes fluid to exit; ¶ 0098 - “dispenser 400 […] is designed to act as a pump”).
	However, Flaherty fails to disclose the attachment surface being a rim. Pittaway discloses a respiratory circuit comprising a rigid body (23) (as seen in Pittaway Annotated Fig. 4 below) having a rim (23-1) that extends around a depression (interior of 23) in the rigid body (23); a flexible membrane (24) attached to the rigid body (23) at the rim (23-1) so as to define between the rigid body (23) and the flexible membrane (24) a reservoir space (20) having a volume to hold a fluid wherein the rim of the rigid body aids in sealing the flexible membrane in place in a fluid tight manner (Pittaway ¶ 0043-0046; Annotated Fig. 4 below), which in Flaherty would improve sealing by reinforcing the securement between the diaphragm (430) about the depression (424). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the rigid body having an attachment surface of Flaherty to be a rigid body having a rim, the rim for aiding in sealing the flexible membrane in place in a fluid tight manner which in Flaherty would improve sealing by reinforcing the securement between the diaphragm (430) about the depression (424).

    PNG
    media_image2.png
    560
    492
    media_image2.png
    Greyscale


Re Claims 22 and 23, Flaherty in view of Pittaway disclose all of the limitations of Claim 21. Flaherty discloses wherein the depression (426) is defined by a curved surface (Flaherty Fig. 18a); and wherein a portion of the flexible membrane (430) is movable toward the curved surface to reduce a volume of the reservoir space (as seen in Flaherty Fig. 18b).

Re Claim 24, Flaherty in view of Pittaway disclose all of the limitations of Claim 21. Flaherty discloses wherein a portion of the flexible membrane (430) is movable toward the rigid body (252, 254) to reduce a volume of the reservoir space (fluid retained in space of passageway 250, pulse chamber 426 and reservoir 30).

Re Claim 25, Flaherty in view of Pittaway disclose all of the limitations of Claim 21. Flaherty fails to disclose a rim wherein the rim is substantially planar. Pittaway discloses a rim (23-1) wherein the rim is substantially planar (as seen in Pittaway Annotated Fig. 4 above). It would have been an obvious matter of design choice to configure the rim of Flaherty in view of Pittaway to be substantially planar since applicant has not disclosed that having a rim be substantially planar solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design. Furthermore, absent a teaching as to the criticality of substantially planar rim, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Re Claim 26, Flaherty in view of Pittaway disclose all of the limitations of Claim 21. Flaherty discloses wherein the port (850) is configured to be blocked to inhibit flow through the port (wherein the port 850 comprises both a septum 806 and valve 804 - Flaherty ¶ 0122-0124; Figs. 30a-30b).

Re Claims 27 and 28, Flaherty in view of Pittaway disclose all of the limitations of Claim 21. Flaherty discloses wherein the port (850) is configured to receive a septum (806) to block flow through the port (850) (Flaherty Figs. 30a and 30b); and wherein the reservoir (30, 40) is arranged to receive fluid into the reservoir space through the septum (806) (Flaherty ¶ 0122- 0124).

Re Claim 29, Flaherty in view of Pittaway disclose all of the limitations of Claim 21. Flaherty discloses wherein the port (850) includes a septum (806) pierceable in a direction toward the flexible membrane (430) when the reservoir (30, 40) is in a depleted state (Flaherty ¶ 0122-0124; Fig. 25).

Re Claim 32, Flaherty in view of Pittaway disclose all of the limitations of Claim 21. Flaherty discloses wherein the port (850) is arranged to be in fluid communication with the reservoir space at a portion of the rigid body (252, 254) that defines the depression (426) (Flaherty ¶ 0122-0124; Figs. 18a-18b and 25).

Re Claim 33, Flaherty in view of Pittaway disclose all of the limitations of Claim 21. Flaherty discloses wherein the rigid body (252, 254) has a first side (254) opposite a second side (252) (as seen in Flaherty Fig. 18a), and the flexible membrane (430) is attached to the rigid body (252, 254) at the first side (254), at least a portion of the port (850) is proud of the second side (252) of the rigid body (252, 254) (Flaherty Figs. 18a-18b and 25).

Re Claim 34, Flaherty in view of Pittaway disclose all of the limitations of Claim 21. Flaherty discloses wherein the port (850) includes a member (port 850 includes septum 806) that closes the port (850) to fluid flow and is pierceable to access the reservoir space (Flaherty ¶ 0122-0124; Figs. 18a-18b).

Re Claim 35, Flaherty discloses a reservoir (30, 40) (Flaherty Fig. 25) comprising: a rigid body (252, 254) having an attachment surface (portion of 430 connected directly to surface 254) that extends around a depression (426) in the rigid body (252, 254), the depression (426) being formed by a curved surface that extends inwardly from the attachment surface (as seen in Flaherty Figs. 18a and 18b); a flexible membrane (430) attached in a fluid tight manner to the rigid body (252, 254) at the attachment surface so as to define between the rigid body (252, 254) and the flexible membrane (430) a space having a volume to hold a fluid (fluid retained in space of passageway 250, pulse chamber 426 and reservoir 30), a portion of the flexible membrane (430) being movable relative to the rigid body (252, 254) to reduce the volume of the space (Flaherty ¶ 0103-0104); and a port protrusion (850) on the rigid body (252, 254) and arranged to create a flow channel (802, 854) to the space for transferring of fluid, the port protrusion (850) having a neck portion (surfaces surrounding flow path 802 and 854) and at least one tapered surface (transition from 858 to 854), there being a single external access opening (858) in the port protrusion (850) (as seen in Flaherty Figs. 18a and 18b); wherein the reservoir (30, 40) is adapted to hold the fluid in the space in an unpressurized state (wherein the embodiment of Figs. 18a and 18b is similar to that of Figs. 17a and 17b which is configured for use with a non-pressurized fluid - as described in Flaherty ¶ 0098 and 0102).
	However, Flaherty fails to disclose the attachment surface being a rim. Pittaway discloses a respiratory circuit comprising a rigid body (23) (as seen in Pittaway Annotated Fig. 4 below) having a rim (23-1) that extends around a depression (interior of 23) in the rigid body (23); a flexible membrane (24) attached to the rigid body (23) at the rim (23-1) so as to define between the rigid body (23) and the flexible membrane (24) a reservoir space (20) having a volume to hold a fluid wherein the rim of the rigid body aids in sealing the flexible membrane in place (Pittaway ¶ 0043-0046; Annotated Fig. 4 below). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the rigid body having an attachment surface of Flaherty to be a rigid body having a rim, the rim for aiding in sealing the flexible membrane in place.

Re Claim 36, Flaherty in view of Pittaway disclose all of the limitations of Claim 35. Flaherty discloses wherein the curved surface defines a bowl-shaped depression (Flaherty Fig. 18a) in the rigid body (252, 254) (as seen in Flaherty Fig. 18a). However, Flaherty does not disclose the rigid body having a disc shape and a rim wherein the rim is planar. Pittaway discloses a rigid body (23) comprising a rim (23-1) wherein the rim is planar (as seen in Pittaway Annotated Fig. 4 above). It would have been an obvious matter of design choice to configure the rigid body comprising a rim of Flaherty in view of Pittaway wherein the rigid body is disc shaped and the rim is planar since applicant has not disclosed that having a disc shaped rigid body with rim being planar solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with an alternate design. Furthermore, absent a teaching as to the criticality of a disc shaped rigid body having a planar rim, this instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Re Claim 37, Flaherty in view of Pittaway disclose all of the limitations of Claim 35. Flaherty discloses wherein the port protrusion (850) extends outwardly from the rigid body (252, 254) (Flaherty Figs. 18a-18b and 25).

Re Claim 38, Flaherty in view of Pittaway disclose all of the limitations of Claim 35. Flaherty discloses wherein the reservoir (30, 40) is configured to receive fluid through the port protrusion (850) via a filling implement (150) introduced to the port protrusion (850) in a direction toward the flexible membrane (as seen in Flaherty Fig. 30a).

Re Claim 39, Flaherty in view of Pittaway disclose all of the limitations of Claim 35. Flaherty discloses wherein the port protrusion (850) is configured to be blocked to inhibit flow through the port protrusion (850) (wherein the port 850 comprises both a septum 806 and valve 804 - Flaherty ¶ 0122-0124; Figs. 30a-30b).
Re Claim 40, Flaherty discloses a reservoir (30, 40) (Flaherty Fig. 25) comprising: a rigid body (252, 254) having an attachment surface (portion of 430 connected directly to surface 254) that extends around a depression (426) in the rigid body (252, 254); a flexible membrane (430) attached to the rigid body (252, 254) at the attachment surface so as to define between the rigid body (252, 254) and the flexible membrane (430) a reservoir space (fluid retained in space of passageway 250, pulse chamber 426 and reservoir 30) having a variable volume to hold a fluid, portions of the flexible membrane (430) being movable relative to the rigid body (252, 254) to reduce the volume of the reservoir space (Flaherty ¶ 0103-0104); and a port (850) having a flow path (802, 854) in communication with the reservoir space and one external access opening (858), the port (850) extending away from the rigid body (252, 254) and having a neck portion (surfaces surrounding flow path 802 and 854) surrounding the flow path (802, 854), at least one surface of the neck portion being tapered (transition from 858 to 854); wherein the reservoir (30, 40) is adapted to hold the fluid in the reservoir space in a non- pressurized filled state and the fluid is placed in the space by a manufacturer (wherein the embodiment of Figs. 18a and 18b is similar to that of Figs. 17a and 17b which is configured for use with a non-pressurized fluid - as described in Flaherty ¶ 0098 and 0102) and the flexible membrane (430) deforms inwardly toward the rigid body (252, 254) as fluid is pumped from the reservoir (30, 40) (Flaherty Fig. 18b - wherein the act of actuator 432 compressing diaphragm 430 inwardly causes fluid to exit; ¶ 0098 - “dispenser 400 […] is designed to act as a pump”).
	However, Flaherty fails to disclose the attachment surface being a rim. Pittaway discloses a respiratory circuit comprising a rigid body (23) (as seen in Pittaway Annotated Fig. 4 below) having a rim (23-1) that extends around a depression (interior of 23) in the rigid body (23); a flexible membrane (24) attached to the rigid body (23) at the rim (23-1) so as to define between the rigid body (23) and the flexible membrane (24) a reservoir space (20) having a volume to hold a fluid wherein the rim of the rigid body aids in sealing the flexible membrane in place (Pittaway ¶ 0043-0046; Annotated Fig. 4 below). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the rigid body having an attachment surface of Flaherty to be a rigid body having a rim, the rim for aiding in sealing the flexible membrane in place.

Claims 30 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Flaherty et al. (USPGPub 2003/0073952) in view of Pittaway et al. (USPGPub 2005/0034726) as applied to Claim 30 above, and further in view of Shim (USPN 5,823,991).
Re Claims 30 and 31, Flaherty in view of Pittaway disclose all of the limitations of Claim 21. However, Flaherty in view of Pittaway do not disclose wherein the port includes a guard adapted to inhibit a filling implement that enters the port from contacting the flexible membrane; and wherein the guard is located directly adjacent the reservoir space. Shin discloses an apparatus for receiving medical fluids (Shim Fig. 2A) comprising a port with a septum (108) for receiving fluid/drugs from a filling implement (needle), wherein the port includes a guard (109) adapted to inhibit the filling implement that enters the port from contacting a flexible membrane (101); and wherein the guard (109) is located directly adjacent a reservoir space (103), the configuration for preventing excessive insertion of a filling implement and damage to the flexible membrane (Shim Col. 4 Line 46 to Col. 5 Line 3). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the port of Flaherty in view of Pittaway to include a guard adapted to inhibit a filling implement that enters the port from contacting the flexible membrane; and wherein the guard is located directly adjacent the reservoir space, the configuration as disclosed by Shin for preventing excessive insertion of a filling implement and damage to the flexible membrane.

Response to Arguments
Applicant's arguments filed 08/02/2022 have been fully considered but they are not persuasive. Applicant’s 102 arguments begin near the top of Page 6 of the response. With regard to Claim 21, applicant argues as follows:
Flaherty discloses a diaphragm 430 over a pulse chamber 426. The diaphragm 430 only moves into the pulse chamber under the force of the actuator 432. (See para. 0104). When the actuator 432 pushes the diaphragm 430, it pressurizes the fluid in the pulse chamber and forces it through opening 428 and thereby also pressurizes the fluid in the between valves 402 and 406. The fluid can’t be pumped from the pulse chamber 426 since pulse chamber 426 is part of the pumping mechanism itself. Furthermore, as fluid reenters the pulse chamber 426 as the actuator 432 is retracted, the diaphragm moves away from the rigid body.
As opposed to applicant’s argument, the fluid in the pulse chamber is never pressurized. There is no teaching in Flaherty of fluid pressurization. To the contrary, the embodiments of Figs. 17a-19b explicitly teach that the dispensers are for use with non-pressurized reservoirs (Flaherty ¶ 0098). Pressurized fluid is unnecessary in these embodiments where an actuator 432 and pulse chamber 426, as is the case in the embodiment of Figures 18a-18b, are used to pump fluid. Furthermore, the act of the actuator 432 moving toward and away from the diaphragm 430 acts to pump fluid from the reservoir. Therefore, whether the flexible membrane (diaphragm 430) of Flaherty deforms inwardly toward the rigid body (Flaherty Fig. 18b) or snaps back to its rest condition away from the rigid body (Flaherty Fig. 18a), fluid is pumped from the reservoir so long as this action is continuous. These arguments are applicable to 102 anticipation rejection of independent Claim 35 (last paragraph of Page 6 of the response), 103 obviousness rejection of independent Claim 21 near the top of Page 7 of the response, 103 obviousness rejection of independent Claim 35 near the bottom of the response, and 103 rejection of independent Claim 40 on Page 8 of the response. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM R FREHE/			/BHISMA MEHTA/Examiner, Art Unit 3783   		Supervisory Patent Examiner, Art Unit 3783